Citation Nr: 1400380	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran had active service from April 1967 to January 1971, to include service in Vietnam from January 1969 to December 1969.

This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran requested the opportunity to testify at a Travel Board hearing.  The hearing was scheduled for March 2013, and the appellant was notified in writing in advance of the date, time, and location of his requested hearing.  He did not appear for that hearing and has offered no cause for his failure to appear.  The hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

The issues of service connection for multiple sclerosis and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for Meniere's disease.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for Meniere's disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a March 2013 statement, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of service connection for Meniere's disease.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the Board does not have jurisdiction to review the appeal of it.  Therefore, the issue of entitlement to service connection for Meniere's disease is dismissed.


ORDER

The appeal of entitlement to service connection for Meniere's disease is dismissed.  


REMAND

The Veteran served in Vietnam from January 1969 to December 1969.  A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In January 2010, the Veteran stated that the manifestation of "white spots" on the brain, to include tingling, numbness, and imbalance have progressed over the past 41 years after exposure to Agent Orange.  In light of the Veteran's contentions of recurrence of symptoms of multiple sclerosis and peripheral neuropathy, the Board finds that the Veteran should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms and diagnoses of multiple sclerosis and peripheral neuropathy.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any multiple sclerosis and peripheral neuropathy found to be present.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA. All indicated tests should be performed and all findings should be reported in detail. 

If multiple sclerosis is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis is etiologically related to a disease or injury in service.

The examiner must also state whether it at least as likely as not that multiple sclerosis manifested, i.e., became symptomatic, within seven years of service separation in January 1971.

In rendering this opinion, the examiner must address the Veteran's report of recurrence of tingling, numbness and imbalance and the presumed exposure to herbicides. 

If peripheral neuropathy is diagnosed, the examiner should identify the type of peripheral neuropathy, and opine as to whether it is at least as likely as not that any peripheral neuropathy found to be present is etiologically related to a disease or injury in service, to specifically include the Veteran's in-service Agent Orange exposure.

The examiner must also state whether it at least as likely as not that any peripheral neuropathy manifested, i.e., became symptomatic, within a year of service separation in January 1971.

In rendering this opinion, the examiner must address the Veteran's report of recurrence of tingling and numbness and the presumed exposure to herbicides.

The rationale for all opinions expressed should be provided in a legible report.

3.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


